Citation Nr: 0826635	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-34 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the right thigh with 
impairment of the right sciatic nerve, currently rated as 20 
percent disabling.

2.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound of the left thigh.


REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board denied these claims for increased ratings in a June 
2006 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in May 2007, the Court vacated the Board's 
decision and remanded the case to the Board for action 
consistent with the Joint Motion for Remand (JMR).

In June 2006, a motion to advance the case on the Board's 
docket was granted.


REMAND

The record reflects that the veteran was last afforded a VA 
examination in July 2003.  In light of VA's duty to conduct a 
thorough and contemporaneous medical examination, the Board 
finds that a new VA examination is necessary in order to 
decide the veteran's claims.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  
See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In addition, the Board notes that neither the July 2003 
examination report nor the reports of additional VA 
examinations conducted in December 2002 address the scarring 
associated with the veteran's shell fragment wounds.  The 
current degree of severity of these scars should be addressed 
by the VA examiner.

Finally, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with all required notice in accordance Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice as to the 
effective-date element of his claim in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and the notice 
specified by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The RO 
or AMC specifically should inform the 
veteran that he may submit evidence 
showing the effects of the worsening or 
increase in severity of his disabilities 
upon his employment and daily life.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
residuals of a shell fragment wound of the 
right thigh with impairment of the sciatic 
nerve and the current degree of severity 
of his service-connected left thigh 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.

Any indicated tests and studies should be 
performed.  The examiner should perform 
range of motion studies and report 
adduction of both hips, flexion of both 
hips, and flexion of both knees and should 
indicate whether there is slight, 
moderate, moderately severe, or severe 
impairment.  

The examiner should state whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, to the extent possible, provide an 
assessment of the functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

In addition, the examiner should address 
the current degree of severity of any 
scars associated with the shell fragment 
wounds of the veteran's right and left 
thighs.  Specifically, the examiner should 
indicate whether any of these scars are 
painful on examination, cause limited 
motion, or are deep, superficial, or 
unstable.

In addition, with respect to the veteran's 
right thigh disability, the examiner 
should indicate whether there is complete 
or incomplete paralysis of the sciatic 
nerve.  The examiner should comment 
specifically on foot drop, active movement 
below the knee, strength of flexion of the 
knee, degree of muscular atrophy (if any) 
and should provide an overall assessment 
of the veteran's neurological impairment 
as mild, moderate, moderately severe, or 
severe with marked muscular atrophy.  

The rationale for all opinions expressed 
should be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims based on 
a de novo review of the record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

